Citation Nr: 1108601	
Decision Date: 03/03/11    Archive Date: 03/17/11

DOCKET NO.  04-32 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1968 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2003 decision of the RO in Louisville, Kentucky, which denied a claim for service connection for hypertension, as secondary to service-connected diabetes mellitus, type II.

The Veteran was scheduled for a Travel Board hearing to be held on June 11, 2007 at the Louisville, Kentucky RO.  The Veteran failed to appear at this hearing.  No request to reschedule this hearing has been received.

The Board remanded this case in June 2006 and October 2008.  It returns now for appellate consideration.


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran's hypertension had its onset in service, manifested within one year of service separation, is otherwise related to his active military service, or is etiologically related to a service-connected disability.


CONCLUSION OF LAW

The Veteran's hypertension was not incurred in or aggravated by active service, nor may it be presumed to have been so incurred, and it is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will first discuss certain preliminary matters.  Then the Board will render a decision.

The Board has thoroughly reviewed all the evidence in the appellant's claims file, and has an obligation to provide reasons and bases supporting the decision.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As noted above, the Board most recently remanded this case in October 2008.  The Board instructed the AOJ to provide the Veteran with a VA examination to assess whether the Veteran's hypertension could have been aggravated by his diabetes mellitus, type II and to readjudicate the claim.  The Veteran was provided VA examinations in December 2008 and August 2010.  The August 2010 examination report, along with a May 2010 addendum, addressed the issue of aggravation.  Thereafter, the Veteran's claim was readjudicated in a December 2010 supplemental statement of the case (SSOC). Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1)  that is necessary to substantiate the claim; (2)  that VA will seek to provide; (3)  that the claimant is expected to provide; and (4)  request that the claimant provide any evidence in his possession that pertains to the claim.  The requirement of requesting that the claimant provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Any error related to this element is harmless. 

Prior to and following the initial adjudication of the Veteran's claim, letters dated in April 2003, August 2005, July 2006 and November 2007 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Pelegrini II, 18 Vet. App. at 120-21.  The letters advised the Veteran of the information necessary to substantiate the claim, and of his and VA's respective obligations for obtaining specified different types of evidence.  The Veteran was informed of the specific types of evidence he could submit, which would be pertinent to his claim, and told that it was ultimately his responsibility to support the claim with appropriate evidence.  

During the pendency of the appeal, the VCAA notice requirements were interpreted to apply to all aspects of claims, to include the assignment of disability rating and effective date elements.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was given proper notice in March 2006, July 2006, May 2007 and November 2007 letters and was given ample opportunity to respond.  Subsequently, the Veteran's claim was readjudicated in June 2008 and December 2010 SSOCs.  Thus, there was no deficiency in notice and a harmless error analysis is not necessary.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect). 

The Board also concludes that VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the claims file.  Private medical records identified by the Veteran have been obtained, to the extent available.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Veteran was afforded VA examinations in June 2003, October 2004, June 2008, December 2008 and August 2010 to assess the current nature and etiology of his hypertension.  The Board finds these opinions, cumulatively, to be comprehensive and sufficient in addressing the matters of direct and secondary causation.  In this regard, it is noted that the most recent August 2010 examination report, along with the November 2010 addendum, was rendered by a medical professional following a thorough examination and interview of the Veteran and review of the claims file.  The examiner obtained an accurate history and listened to the assertions made by his family members on his behalf.  The examiner laid a factual foundation for the conclusions that were reached.  The Board, therefore, concludes that the medical opinions of record are adequate upon which to base a decision in this case.  See Nieves-Rodriguez, supra.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II. Service Connection

The Veteran contends that he has hypertension either as a direct result of active service or as secondary to service-connected diabetes mellitus, type 2.  For the reasons that follow, the Board concludes that service connection is not warranted.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the showing of chronic disease in service there must be a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  See 38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

Service connection may also be granted for a chronic disease, including hypertension, and an organic disease of the nervous system, when it is manifested to a compensable degree within one year of separation from service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

A disease associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  A veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  In Haas v. Peake, 525 F.3d 1168 (2008), the United States Court of Appeals for the Federal Circuit held that § 3.307(a)(6)(iii) was reasonably interpreted by VA as requiring that a servicemember had actually set foot within the land borders of Vietnam in order to be entitled to statutory presumptions of herbicide exposure and service connection.  

Diseases associated with such exposure include: chloracne or other acneform diseases consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult- onset diabetes); Hodgkin's disease; multiple myeloma; non- Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and soft- tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  

Under the authority granted by Congress in the Agent Orange Act of 1991 and the Veterans Education and Benefits Expansion Act of 2001, the Secretary has determined that a presumption of service connection is not warranted for several diseases, including hypertension.  See Fed. Reg., 72 FR 32,395, 32,404-32,405 (June 12, 2007).  Based on the law, the Veteran cannot benefit from the presumption, regardless of whether he was exposed to herbicides in service.

Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude an appellant from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1040 (Fed. Cir. 1994); Stefl v. Nicholson, 21 Vet. App. 120 (2007).  The United States Court of Appeals for Veterans Claims has specifically held that the provisions of Combee are applicable in cases involving herbicide exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be established on a secondary basis for disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a disorder that is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  71 FR 52744 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310(c)); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Establishing service connection on a secondary basis essentially requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.

The Board notes that there was an amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen v. Brown, 7 Vet. App. 439 (1995), it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice, which strongly suggests that the recent change amounts to a substantive change in the regulation.  Given what appear to be substantive changes, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which is the version that favors the claimant.

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

A review of the claims file reveals that there is no evidence that the Veteran incurred a disease or injury related to hypertension in service.  Service treatment records are silent concerning any complaints, treatment or a diagnosis of hypertension, and there is no indication of high blood pressure in service.  For VA purposes, hypertension means that diastolic blood pressure is predominantly 90 mm. or greater, and /or systolic blood pressure is predominantly 160 mm. or greater.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  Blood pressure reading was 140/80 upon separation examination in August 1970.  Moreover, the record contains no evidence of elevated blood pressure within one year of discharge.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  At VA examination in December 1970, blood pressure was recorded as 116/75.  

Although the Veteran is shown to have a current diagnosis of hypertension, there is no evidence indicating it was incurred in service, nor is there medical evidence otherwise linking the condition to anything of service origin.  None of the VA or private treatment records attributes hypertension to military service or otherwise mentions anything about service.  The earliest documented evidence of hypertension is nearly three decades following service discharge.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Indeed, the examiner at the June 2008 VA examination opined that Veteran's hypertension was not the result of any disease or injury in service, give that the Veteran was discharged 37 years ago but developed hypertension eight years ago.  The December 2008 examination report likewise rules out a relationship between the Veteran's hypertension and a disease or injury in service.  Furthermore, the Board cannot ignore the significance of the fact that the Veteran first filed his present claim for service connection in May 2002, over thirty years after leaving service.  See Shaw v. Principi, 3 Vet. App. 365 (1992) (a veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim).  

Accordingly, absent competent evidence demonstrating that the Veteran's hypertension had its onset in service, manifested within a year of service separation, or is otherwise related to service, service connection for hypertension on a direct basis is not warranted.

Turning to the question of secondary service connection, the Board notes that a private treatment record dated in September 2000 shows a blood pressure reading of 130/99.  The assessment was hypertension as well as new onset diabetes, type II.  The diagnosis of diabetes was discussed with the Veteran.  

The Veteran's hypertension and diabetes mellitus were evaluated at the June 2003 VA examination.  It was noted that the Veteran was "diagnosed with type 2 diabetes a few years ago" and "diagnosed with high blood pressures in the last four to five years."  The examiner noted that the Veteran did not have any complications of his diabetes at the time.

At the October 2004 VA examination, it was noted that the Veteran "was diagnosed with diabetes mellitus type 2 approximately six years ago."  It was also noted that prior to that time, the Veteran had been diagnosed with hypertension, which the Veteran reported as dating back to the 1970s.  The examiner gave the opinion that the Veteran's hypertension was not related to his diabetes mellitus, type II.  Specifically, the examiner opined that the Veteran's hypertension was not caused by his diabetes mellitus, type II, due to the fact that his hypertension was present before he was diagnosed with diabetes mellitus, type II.  

At the June 2008 VA examination, the examiner indicated that the Veteran's diabetes mellitus type 2 had been diagnosed seven years ago and that he had developed hypertension eight years ago.  

The Veteran's hypertension was further evaluated at the December 2008 VA examination.  The examiner indicated that the Veteran had a long history of diabetes mellitus dating back to at least the mid-1980s, as reported in some VA notes.  Although the examiner stated that causation was implied because the Veteran had diabetes well before hypertension, he nevertheless concluded that hypertension was less likely as not (less than 50/50 probability) caused by or a result of diabetes.  In a May 2009 addendum, the examiner explained that there had been an error in the December opinion and that he had intended to say that it was greater than 50 percent.

On VA examination in August 2010, the Veteran was non-communicative.  The Veteran's sister reported that the Veteran had a long history of diabetes and hypertension dating back to around the time when he was in the military.  The examiner believed, based on the Veteran's records, that the Veteran's hypertension preceded his diagnosis of diabetes.  The examiner found it to be unclear whether the Veteran's diabetes contributed to any aggravation of his hypertension; therefore he could not resolve this issue without resorting to mere speculation.  In a November 2010 addendum, the examiner affirmed his previous opinion regarding the relationship between the Veteran's hypertension and diabetes mellitus.  He noted that the Veteran's family members had provided disparate estimates of the timing of the onset of his conditions and that there was insufficient factual evidence of record available to provide the requested opinion.  

Taking into account all of the relevant evidence of record, the Board concludes that the Veteran's hypertension is not proximately due to or the result of his service-connected diabetes mellitus.  In this case, the most probative evidence regarding secondary causation is the October 2004 examination report, August 2010 examination report and November 2010 addendum, which fail to link the Veteran's hypertension to his diabetes.  Although the opinion rendered in the December 2008 examination report and May 2009 addendum seemed to be in favor of an etiological relationship between the hypertension and his diabetes, such an opinion was based on the examiner's finding that the Veteran had a long history of diabetes mellitus dating back to at least the mid-1980s.  This finding, however, is not supported by the other medical evidence of record, as summarized above, which more or less indicates that the Veteran's diabetes had its onset sometime around the year 2000.  Indeed, the evidence shows that the Veteran was diagnosed with new onset diabetes, type II in September 2000.  The Board ultimately places more probative weight on the opinion of the August 2010 examiner, as his findings appear consistent with and are supported by the evidence of record.  As the preponderance of the evidence of record fails to demonstrate that the Veteran's hypertension was caused or aggravated by his diabetes, the Board concludes that secondary service connection for hypertension is not warranted.

The Board has considered the lay statements of the Veteran himself, as well as his family members, which attest to the onset of his hypertension and diabetes mellitus.  Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Thus, the Veteran and his family members are certainly competent to report on the timing of onset of his hypertension as it relates to his diabetes mellitus.  

However, as previously noted, competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  While the Board does not doubt the sincerity of the statements of the Veteran and his family members that the Veteran's hypertension had its onset in service or that his diabetes predated his hypertension, the evidence of record contains numerous inconsistencies that diminish the reliability of their current recollections. Indeed, it was specifically noted in the November 2010 addendum that the Veteran's family members have provided disparate estimates of the timing of onset of the Veteran's hypertension and diabetes.  In this regard, the Board finds the lay statements as to the onset of the Veteran's hypertension, and diabetes in relation to hypertension, to be not credible, given the inconsistencies and given the fact that they are not supported by the medical evidence of record.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.).

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the preponderance of the evidence supports or is against the claim.  In this case, the preponderance of the evidence is against the Veteran's claim for service connection for hypertension, and the claim must be denied. See 38 U.S.C.A. 5107(b); Gilbert, 1 Vet. App. 49, 55 (1990).

	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for hypertension is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


